United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 01-3669
                               ___________

Jo Ann Hoffmann,                    *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the Western
                                    * District of Arkansas.
Benton County, Administration;      * [UNPUBLISHED]
Benton County Attorney, Robin       *
Greene; Clyde Cummings, County      *
Judge; David Greene, Arresting      *
Officer, Bentonville Police         *
Department; Bentonville City        *
Police Department; Bobby Fanning;   *
John Skaggs,                        *
                                    *
            Appellees.              *
                               ___________

                      Submitted: December 24, 2001
                          Filed: January 23, 2002
                               ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       JoAnn Hoffmann appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B)
dismissal of her 42 U.S.C. §§ 2000b(b) and 1985 action. Having carefully reviewed
the record, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (de
novo review), we conclude that dismissal was proper for the reasons the district court
stated. We note that even if Hoffmann filed her complaint on August 13, 2001, her
claims arising in August 1998 would still fail because the relevant defendants would
be entitled to absolute immunity. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (per
curiam) (judicial immunity); Brodnicki v. City of Omaha, 75 F.3d 1261, 1266-67 (8th
Cir.) (prosecutorial immunity), cert. denied, 519 U.S. 867 (1996). We also note that
the magistrate judge could screen the complaint without Hoffmann’s consent. See 28
U.S.C. § 636(b)(1).

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendation of the
Honorable Beverly S. Jones, United States Magistrate Judge for the Western District
of Arkansas.
                                         -2-